DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-9, 12-15 and 22 are objected to because of the following informalities:
(claim 2, line 3) “a plurality of said locations” should be changed to “said plurality of locations”.
(claim 3, line 3) “at least one said flexible tension applying member” should be changed to “said at least one flexible tension applying member”.
(claim 3, line 4) “a plurality of said first sheaves” should be changed to “said plurality of first sheaves”.
(claim 4, lines 1-2) “at least one said first part of the tensioning device” should be changed to “said first part of the tensioning device”.
(claim 4, lines 2-3) “a respective part of a said flexible tension applying member” should be changed to “a respective part of said flexible tension applying member”.
(claim 4, line 3) “a said first sheave” should be changed to “at least one of said plurality of first sheaves”.
(claim 5, line 3) “at least one said flexible tension applying member” should be changed to “said at least one flexible tension applying member”.
(claim 5, line 4) “a plurality of said second sheaves” should be changed to “said plurality of second sheaves”.
said plurality of locations”.
(claim 7, lines 1-2) “a plurality of said tension applying members” should be changed to “said plurality of tension applying members”.
(claim 8, lines 1-2) “a plurality of said tension applying members” should be changed to “said plurality of tension applying members”.
(claim 9, line 2) “at least one first part of the tensioning device” should be changed to “said at least one first part of the tensioning device”.
(claim 12, lines 2-3) “at least one hydraulic cylinder” should be changed to “said at least one hydraulic cylinder”.
(claim 13, line 3) “at least one hydraulic cylinder” should be changed to “said at least one hydraulic cylinder”.
(claim 13, lines 3-4) “at least one hydraulic cylinder” should be changed to “said at least one hydraulic cylinder”.
(claim 14, lines 2-3) “at least one hydraulic cylinder” should be changed to “said at least one hydraulic cylinder”.
(claim 15, line 3) “at least one hydraulic cylinder” should be changed to “said at least one hydraulic cylinder”.
(claim 22, line 1) “at least one joint” should be changed to “at least one of said first joint, second joint, and third joint”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“a tensioning device for applying a tension force” in claim 1,
“a fluid control device for controlling a fluid volume” in claim 12, and
“a connecting device for connecting” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 10 recites the limitation "at least two said hydraulic cylinders" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the plurality of hydraulic cylinders" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yemington (9,222,317).
As concerns claim 1, Yemington shows a platform assembly (60) for providing a work area around a well riser, the assembly comprising: a platform (62, 66, 68) configured to be attached to the well riser (64); and a tensioning device (70, 72) for applying a tension force for supporting the platform relative to a vessel (35) and supporting the riser, wherein the tensioning device is adapted to apply a respective 
As concerns claim 9, Yemington shows wherein said at least one first part of the tensioning device comprises at least one respective hydraulic cylinder (70, 72).
As concerns claim 10, Yemington shows wherein at least two said hydraulic cylinders are in fluid communication with one another (Fig. 9C, 9F & 9G).
As concerns claim 11, Yemington shows wherein the plurality of hydraulic cylinders are so linked in hydraulic communication as to enable the platform to pivot about first and second axes relative to the vessel, wherein said first and second axes are substantially perpendicular to each other (Fig. 9-9G).
As concerns claim 12, Yemington shows a fluid control device for controlling a fluid volume of said at least one hydraulic cylinder (Fig. 9C, 9F & 9G).
As concerns claim 13, Yemington shows at least one sensor for determining at least one of: (i) an angle between the platform and the vessel; (ii) a fluid volume of said at least one hydraulic cylinder; and (iii) a fluid pressure of said at least one hydraulic cylinder (Fig. 9C, 9F & 9G; col 16, ln 62-67).
As concerns claim 14, Yemington shows wherein the fluid control device is configured to change a fluid volume of said at least one hydraulic cylinder responsive to a determination of at least one sensor (Fig. 9C, 9F & 9G).
As concerns claim 15, Yemington shows at least one fluid flow control valve (84) for controlling a flow of fluid into or out of said hydraulic cylinder (Fig. 9F & 9G).
As concerns claim 16, Yemington shows wherein the at least one fluid flow control valve is configured to be closed for enabling the platform to be kept stationary relative to the vessel (Fig. 9F & 9G).
As concerns claim 17, Yemington shows wherein the tensioning device is adapted to control a height of the platform relative to the vessel in response to movement of the vessel (Fig. 9-9G).
As concerns claim 18, Yemington shows wherein the tensioning device comprises at least one respective tensile member connected to each of a plurality of locations on said assembly, wherein vertical motion of said tensile members is synchronized in use (Fig. 9-11).
As concerns claim 19, Yemington shows a connecting device for connecting the platform to the vessel, wherein the platform is restrained against movement parallel to first and second axes, and is able to move parallel to a third axis, wherein said first, second and third axes are substantially perpendicular to each other (Fig. 9-11).
As concerns claim 20, Yemington shows wherein the platform is restrained from pivoting about said third axis but pivotable about said first and second axes (Fig. 9-11).
As concerns claim 21, Yemington shows wherein the connecting device comprises a first joint configured to mount the platform to the vessel, a second joint configured to mount a rigid member to the vessel, and a third joint configured to mount the rigid member to the platform (Fig. 9-11).
As concerns claim 22, Yemington shows wherein at least one joint is a rose joint (Fig. 9-11).
As concerns claim 23, Yemington shows wherein the platform assembly is slideably moveable relative to the vessel along rails (73).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yemington alone.
As concerns claims 2-8, Yemington discloses the claimed invention except for wherein the tensioning device comprises at least one flexible tension applying member adapted to apply substantially the same tension to said plurality of locations on the platform, wherein the tensioning device further comprises a plurality of first sheaves adapted to be mounted to the platform and said at least one flexible tension applying member is adapted to apply a tension to said plurality of first sheaves, wherein said first part of the tensioning device means comprises a respective part of said flexible tension applying member extending between at least one of said plurality of first sheaves and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679